Ibach, J.
Appellee has filed a motion to dismiss this appeal on the ground that the sureties on the appeal bond, which was filed on December 31, 1917, were not named by the court at the term in which final judgment was rendered, and that such bond has not at any subsequent term been approved by .the court.
After the filing of appellee’s motion the appellant applied for, and was granted, an extension of time in which to file its brief, to and including August 1,1918. No further extension of time was requested, and appellant’s briefs are not on file. Under such condition of the record, a consideration of appellee’s motion is rendered unnecessary, as in any event the cause would have to be dismissed.
Appeal dismissed.
Note. — Reported in 120 N. E. 393.